Name: Commission Implementing Decision (EU) 2017/2077 of 10 November 2017 amending Decision 2005/50/EC on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community (notified under document C(2017) 7374) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: electronics and electrical engineering;  transport policy;  organisation of transport;  land transport;  communications
 Date Published: 2017-11-14

 14.11.2017 EN Official Journal of the European Union L 295/75 COMMISSION IMPLEMENTING DECISION (EU) 2017/2077 of 10 November 2017 amending Decision 2005/50/EC on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community (notified under document C(2017) 7374) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(6) thereof, Whereas: (1) Commision Decision 2005/50/EC (2), as amended by Commission Implementing Decision 2011/485/EU (3), harmonises the technical conditions for the availability and efficient use of the 24 GHz range radio spectrum band for automotive short-range radar equipment. These radars help to prevent car collisions. (2) Decision 2005/50/EC imposed upon Member States statistical reporting obligations, including the requirement to collect, on a yearly basis, data on the number of vehicles equipped with short-range radar using the 24 GHz range radio spectrum band. (3) While the obligation to keep the use of the 24 GHz by short-range radars under scrutiny should remain, it now appears disproportionate to require each national authority to provide statistical data systematically on a yearly basis as envisaged in Decision 2005/50/EC. National administrative resources would be better used if Member States provided these statistical reports only upon request by the Commission. The Commission could request these statistical reports in the possible but unlikely event that interference or a sharp surge in the number of vehicles equipped with 24 GHz radars is reported. (4) Since the adoption of Decision 2005/50/EC, there have been no reports of harmful interference by those services which are protected by the Decision. The number of vehicles equipped with short-range radar using the 24 GHz range radio spectrum band has remained generally low and in any case at a level which is well below the threshold of 7 % of the total number of vehicles in circulation in each Member State. This threshold is considered as being the critical proportion below which it is presumed that no harmful interference would be caused to other users of the 24 GHz band. (5) Decision 2005/50/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/50/EC is amended as follows: In the Annex to the Decision, the words The following data shall be collected on a yearly basis: are replaced by: The following data shall be collected upon request by the Commission: Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 November 2017. For the Commission Mariya GABRIEL Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) Commission Decision 2005/50/EC of 17 January 2005 on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community (OJ L 21, 25.1.2005, p. 15). (3) Commission Implementing Decision 2011/485/EU of 29 July 2011 amending Decision 2005/50/EC on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community (OJ L 198, 30.7.2011, p. 71).